Citation Nr: 9915502	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to 
December 1982, and from December 1990 to April 1991.  In 
addition, the veteran had various periods of active duty for 
training through December 1996 as a member of a reserve 
component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and December 1997 rating 
decisions by the RO that denied a claim of entitlement to 
service connection for bilateral hearing loss.


FINDING OF FACT

The evidence establishes that the veteran has bilateral 
hearing loss by VA standards which is likely due to noise 
exposure during military service.


CONCLUSION OF LAW

Bilateral hearing loss is the result of disease or injury 
incurred during military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his hearing loss disability was 
incurred in service because of his exposure to high levels of 
noise.  He asserts that he served as a fighter pilot, and, as 
time progressed, his hearing deteriorated due to noise, 
particularly exposure to jet engine noise.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military, naval, or air service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  In the veteran's case, an 
October 1997 VA audiological evaluation establishes that the 
veteran has bilateral hearing loss disability by VA standards 
pursuant to 38 C.F.R. § 3.385.  His speech recognition scores 
using the Maryland CNC Test were 92 percent in each ear.  (A 
private examination report, dated in July 1998, shows that 
the veteran had moderately severe hearing loss).  

The veteran's service medical records reflect that his 
hearing was normal in 1975.  The records show that he began 
to have elevated puretone thresholds beginning in June 1979, 
when his annual examination revealed a puretone threshold of 
20 decibels at 3,000 Hertz in his left ear.  A June 1992 
examination revealed a puretone threshold of 30 decibels at 
4,000 Hertz in his right ear, and puretone thresholds of 20 
decibels at 3,000 and 4,000 Hertz in the left ear.  He also 
had a puretone threshold of 40 decibels at 6,000 Hertz in the 
left ear.  A May 1995 annual examination revealed a puretone 
threshold of 25 at 4,000 Hertz in the right ear.  A 
January 1996 examination revealed a puretone threshold of 25 
at 4,000 Hertz in the right ear.   See Hensley v. Brown, 
5 Vet. App. 155 (1993) (hearing impairment is deemed to be 
present when an auditory threshold is greater than 20 
decibels).

In a statement, dated in March 1998, a senior medical 
technician from the veteran's Air National Guard unit 
indicated that the veteran's hearing had progressively 
deteriorated since his audiogram baseline in 1975.  It was 
her opinion that, as time progressed, and the types of 
aircraft their unit flew changed, the veteran's hearing 
worsened.  She noted that she personally knew that the 
veteran's civilian occupation was in an office environment 
and that he did not normally participate in recreational 
activities that would injure his hearing.  It was also her 
opinion that the veteran's hearing loss was directly related 
to his flying duties in the South Carolina Air National 
Guard.  

The evidence of record establishes that the veteran now has a 
bilateral hearing loss by VA standards.  See Hensley, supra; 
38 C.F.R. § 3.385.  The Board further notes that the medical 
technician's opinion satisfies the nexus requirement for 
establishing service connection.  Moreover, there is no 
evidence in the record to suggest that the veteran's hearing 
loss was caused by an intervening event.  Consequently, 
resolving doubt in the veteran's favor, the Board finds that 
the veteran's bilateral hearing loss is attributable to his 
military service, and that service connection for such 
disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

